Case 7:20-cr-02037 Document1 Filed on 11/02/20 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint
Southern District of Tex:
UNITED STATES DISTRICT COURT ene
for the NOV - 2 2020

Southern District of Texas
David J. Bradley, Clert

 

United States of America )
v. )
) Case No. Ad ~ ZO-Z2 _
Irma TREVINO-Morin ) 5 b Z AA

YOB: 1958 )

COB: U.S. )
Defendant(s)

CRIMINAL COMPLAINT

{, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of October 31, 2020, in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 USC 952 Knowingly and intentionally import into the United States a schedule
il controlled substance to wit approximately 3.24 kilograms of
Cocaine

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.
Complaint authorized by AUSA Laura Garcia

/s/ Cordero Contreras
Complainant's signature

 

Submitted by reliable electronic means, sworn to and Cordero B. Contreras, HSI Special
attested telephonically Printed name and title
per FRCrP 4.1, & probable cause found on: Agent

Dat November 2, 2020 8:09 a.m. fee & Oa?
ale, —§ — ¥

Judge's signature

City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate
Printed name and title
 

 

 

 

Case 7:20-cr-02037 Document1 Filed on 11/02/20 in TXSD Page 2 of 3

ATTACHMENT A

| am a Special Agent (SA) of the United States Homeland Security Investigations
(HSI), and have knowledge of the following facts:

On October 31, 2020, at approximately 7:55pm Irma TREVINO-Morin a United States
Citizen entered the United States through the Hidalgo, Texas Port of Entry (POE) from
Mexico driving a Hyundai Elantra along with her thirteen (13) year old granddaughter
sitting in the front passenger seat. The registered owner of the vehicle is TREVINO’s
daughter Brissa Trevino-Morin (Brissa).

At the Hidalgo POE, TREVINO and the vehicle were referred for secondary inspection,
During the secondary inspection, a Narcotics Detection Dog alerted to the presence of
narcotics in the vehicle. CBP officers utilized a Z-Portal scan, which revealed
anomalies within the front passenger seat. A search resulted in the discovery of three
(3) packages concealed within the front passenger seat. The substance within the
packages field tested positive for the properties of cocaine a controlled substance with
an approximate tota! weight 3.24 kilograms.

TREVINO provided a statement to HSI Agents. TREVINO’s statement contained
multiple inconsistencies.

TREVINO stated she was staying in Carmargo, Mexico. TREVINO stated the morning
of October 31, 2020, she traveled from Carmargo, Mexico to Rio Grande City, Texas
crossing through the Rio Grande City POE to get groceries for her daughter, Indria
Enriquez who resides in Carmargo, Mexico. TREVINO stated she then traveled back
to Carmargo, Mexico to drop off the groceries and pick up her granddaughter.
TREVINO stated after picking up her granddaughter in Carmargo she travelled to
Reynosa to look for her daughter Brissa. TREVINO stated she waited for her daughter
Brissa, at her home in Reynosa for approximately two (2) hours and that Brissa never
showed. As well at one point TREVINO also stated she traveled from Carmargo to
Reynosa to pick up her granddaughter who was staying with her daughter Brissa in
Reynosa, Mexico. TREVINO stated she traveled from Brissa’s home in Reynosa to the
Hidalgo POE where she was going to drop off her granddaughter with the
granddaughter’s mother, Enriquez in Rio Grande City, Texas. TREVINO denied
knowledge of the narcotics.

HSI SAs notified Enriquez, TREVINO and her daughter, the 13 year old child, were
detained at the Hidalgo POE. Enriquez provided a statement to Agents. Enriquez
stated on October 31, 2020 she was in Carmargo, Mexico she was asked by
TREVINO, her mother, if she could take her daughter, the 13 year old child, to a store
in Rio Grande City, Texas. TREVINO picked up her daughter from Carmargo, Mexico.
Enriquez agreed to let TREVINO take her daughter to the store but TREVINO was to
bring her daughter back to her in Carmargo, Mexico. Enriquez stated she does not
believe her sister Brissa has a residence in Reynosa, Mexico.
Case 7:20-cr-02037 Document1 Filed on 11/02/20 in TXSD Page 3 of 3

Cont. ATTACHMENT A

A search of law enforcement databases verified at approximately 9:44am on October
31, 2020, TREVINO operating the same Hyundai Elantra crossed from Mexico into the
United States through the Rio Grande City POE. TREVINO was referred to secondary
where an inspection of the vehicle was conducted and no contraband was located
within the vehicle.

A search of law enforcement databases verified TREVINO has a prior felony drug
related conviction.
